Citation Nr: 0811325	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  00-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee sprain with arthritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee bone spur with arthritis.

3.  Entitlement to an initial rating in excess of 10 percent 
for right hip sprain.

4.  Entitlement to an initial compensable rating for 
bilateral thigh tendonitis.

5.  Entitlement to service connection for a left ankle 
disability.

REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
October 1998. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
left ankle disability and granted service connection for 
right knee bone spur and right hip sprain, assigning 10 
percent disability evaluations, and for bilateral thigh 
tendonitis, assigning a noncompensable rating.  Timely 
appeals were noted from that decision.  

The veteran has also noted a timely appeal with respect to a 
February 2004 decision granting service connection for a left 
knee sprain with arthritis, assigning a 10 percent 
evaluation.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on February 14, 2008.  A 
copy of the hearing transcript has been associated with the 
claims folder.

In December 2004, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.

FINDINGS OF FACT

1.  A left knee sprain with arthritis is manifested by 
limitation of flexion to 130 degrees and extension to 0 
degrees, with pain and incoordination on repetitive use.  
There is no evidence of recurrent subluxation or lateral 
instability.  

2.  A right knee bone spur with arthritis is manifested by 
limitation of flexion to 130 degrees and extension to 0 
degrees, with increased pain upon repetitive use.  There is 
no evidence of recurrent subluxation or lateral instability.  

3.  A right hip sprain is manifested by limitation of flexion 
to 120 degrees, extension to 30 degrees, adduction to 30 
degrees, and abduction to 35 degrees, with pain upon 
repetitive use. 

4.  Bilateral thigh tendonitis is manifested by painful 
motion.

5.  During his February 2008 hearing, the veteran indicated 
on the record his desire to withdraw his appeal for service 
connection for a left ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee sprain with arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010-5260 (2007).  

2.  The criteria for a rating in excess of 10 percent for a 
right knee bone spur with arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010- 5262 (2007).  

3.  The criteria for a rating in excess of 10 percent for a 
right hip sprain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2007).  

4.  The criteria for a compensable rating for a bilateral 
thigh tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2007).  

5.  The criteria for withdrawal of a substantive appeal by 
the veteran with regard to the issue of service connection 
for a left ankle disorder have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated December 2003 and March 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for an increased initial rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  In March 
2007, the veteran was notified of the way initial disability 
ratings and effective dates are established.

Since these claims are the appeals of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all the evidence in June 2007.  The veteran 
was able to participate effectively in the processing of his 
claims.  There is no indication in the record or reason to 
believe that the ultimate decisions of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.

Further, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the July 1999 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Withdrawal of Claim of Entitlement to Service Connection for 
Hearing Loss

The Board does not have jurisdiction to review the claim for 
service connection for a left ankle disability, and therefore 
it is dismissed.

A review of the record reflects that the veteran expressed 
disagreement with a July 1999 rating decision denying service 
connection for hearing loss.  The RO issued a statement of 
the case in December 1999 on the issue of entitlement to 
service connection for a left ankle disability.  The veteran 
perfected an appeal with respect to that issue in December 
1999.    

During a pre-hearing conference conducted prior to his 
February 14, 2008 hearing before the Board, the veteran 
indicated that he was withdrawing the issue of entitlement to 
service connection for a left ankle disability.  An appeal 
may be withdrawn in writing at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b).  The veteran's 
statements as to his decision have been transcribed and 
reduced to writing in the hearing transcript; therefore, his 
withdrawal of this issue is valid.  Once the veteran withdrew 
this issue, there remained no allegations of error of fact or 
law for appellate consideration.  The Board does not have 
jurisdiction to review this issue on appeal and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5).  

Increased Initial Evaluations -- Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

Because this appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the rating criteria for musculoskeletal disabilities, 
and particularly those referable to the knee, when limitation 
of flexion of the leg is limited to 60 degrees, the rating is 
noncompensable.  Flexion limited to 45 degrees warrants a 10 
percent rating.  Flexion limited to 30 degrees warrants a 20 
percent rating.  The maximum rating under this Diagnostic 
Code (30 percent) is for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of the leg is rated under Diagnostic 
Code (DC) 5261.  A zero percent rating is warranted when 
extension is limited to 5 degrees; a 10 percent rating when 
limited to 10 degrees; a 20 percent rating when limited to 15 
degrees; a 30 percent rating when limited to 20 degrees; a 40 
percent rating when limited to 30 degrees; and a 50 percent 
rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Knee disabilities can also be classified under other 
impairment of the knee and rated based on recurrent 
subluxation or lateral instability.  Slight impairment 
warrants a 10 percent rating.  Moderate impairment warrants a 
20 percent rating.  The maximum rating is for severe 
impairment, which warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, DC 5257.  

Normal range of motion in the hip consists of flexion to 125 
degrees and abduction to 45 degrees. See 38 C.F.R. § 4.71, 
Plate II.  

DC 5250 provides for rating the hip on the basis of 
ankylosis.  Favorable ankylosis of the hip in flexion at an 
angle between 20 degrees and 40 degrees and slight adduction 
or abduction is to be rated 60 percent disabling; 
intermediate ankylosis of the hip is to be rated 70 percent 
disabling; and extremely unfavorable ankylosis, with the foot 
not reaching ground, crutches necessitated, is to be rated 90 
percent disabling, and is entitled to special monthly 
compensation.  38 C.F.R. § 4.71a.

Limitation of motion of the hip and thigh is also rated under 
Diagnostic Codes 5252 and 5253.  Under DC 5252, a 40 percent 
evaluation is warranted if flexion of the thigh is limited to 
10 degrees; 30 percent, if limited to 20 degrees; 20 percent, 
if limited to 30 degrees; and 10 percent, if limited to 45 
degrees.  Under DC 5253, a 20 percent disability evaluation 
is warranted for limitation of abduction, where motion is 
lost beyond 10 degrees.  38 C.F.R. § 4.71a.

DC 5010 directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under that code, the Schedule directs that degenerative 
arthritis that has been established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

Increased Ratings - Knee Disabilities

Service connection was established for the veteran's right 
knee bone spur with arthritis by rating decision dated July 
1999.  A 10 percent evaluation was assigned under DC 5257.   
Service connection was established for the veteran's left 
knee sprain by rating decision dated February 2004.  A 10 
percent evaluation was assigned under DC 5260 for limitation 
of flexion.   

On VA examination in December 2003, flexion of the knees was 
110 degrees bilaterally.  A November 2005 VA examination 
found bilateral flexion to be 120 degrees.  In April 2007, 
flexion was to 130 degrees bilaterally.  Entitlement to 
increased initial evaluations on the basis of limitation of 
flexion has not been shown.  

In December 2003, bilateral knee extension was noted to be 
"to 180 degrees."  In November 2005 and April 2007, 
bilateral extension was to 0 degrees.  The Board finds that 
increased initial evaluations on the basis of limitation of 
extension are not warranted.

Neither subluxation nor lateral instability have been noted 
on any of the four VA examinations afforded the veteran.  
Thus, entitlement to increased initial evaluations on the 
basis of recurrent subluxation or lateral instability under 
DC 5257 has not been shown.  
X-ray studies of record confirm minimal degenerative joint 
disease in both of the veteran's knees.  See VA X-ray reports 
dated in December 2003, November 2005.  Thus, DCs 5010 and 
5003 are applicable.  The veteran is receiving a 10 percent 
disability evaluation for arthritis with noncompensable 
limitation of motion of the knee joints under DC 5003.  There 
is no X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  As such, entitlement to an 
increased rating for arthritis has not been shown.  38 C.F.R. 
§ 4.71a, DC 5010-5003.

The Board has considered whether a higher evaluation for 
either knee is warranted on the basis of functional loss.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 204-7 
(1995).  However, there was no evidence of weakened movement, 
excess fatigability or that could be attributed to the 
service-connected disability.  It was noted that the 
veteran's had some painful motion upon repetitive use, and in 
November 2005, "mild" incoordination was found.  However, 
even considering this effect, there are not adequate 
pathology or symptoms that would warrant an evaluation in 
excess of 10 percent for either knee disorder.  See DeLuca, 8 
Vet. App. 204-7 (1995).

Higher alternative ratings are offered under other diagnostic 
codes.  The medical evidence, however, does not demonstrate 
ankylosis of the knee joints or impairment of the tibia and 
fibula; thus, increased ratings are not available under DCs 
5256 and 5262.  Nor are separate 20 percent ratings available 
under DC 5258, as the evidence does not show dislocation of 
the semilunar cartilages with frequent episodes of locking, 
pain and effusion into the joints.  

After consideration of the veteran's limitation of motion and 
functional loss, his knee disabilities do not warrant ratings 
in excess of 10 percent.  

Increased Rating for a Right Hip Sprain

Service connection for a right hip sprain was granted by 
rating decision dated July 1999.  A 10 percent rating was 
assigned under DC 5250-5010, effective October 13, 1998.

On VA examination in December 2003, flexion of the right hip 
was noted to be 110 degrees.  In November 2005, flexion was 
to 90 degrees.  In April 2007, flexion was to 120 degrees.  
The evidence does not show that an increased initial rating 
on the basis of limitation of flexion is warranted.  38 
C.F.R. § 4.71, DC 5252.  

In March 1999, hip abduction was 45 degrees.  In November 
2005, abduction was limited to 30 degrees.  In April 2007, 
abduction was 35 degrees.  Entitlement to a 20 percent 
disability evaluation for limitation of abduction under DC 
5253 has not been shown.  38 C.F.R. § 4.71a, DC 5253.  

There is no evidence of ankylosis of the hip joint; thus, an 
increased rating under DC 5250 is not warranted.  

The Board has considered whether a higher evaluation for the 
veteran's right hip sprain is warranted on the basis of 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 204-7 (1995).  However, there was no evidence of 
weakened movement, incoordination or excess fatigability upon 
repetitive use.  Painful motion has been noted throughout the 
course of the appeal.  However, even considering this effect, 
there are not adequate pathology or symptoms that would 
warrant an evaluation in excess of 10 percent for the 
veteran's right hip disorder.  See DeLuca, 8 Vet. App. 204-7 
(1995).

Higher alternative ratings are offered under other diagnostic 
codes. The medical evidence, however, does not show flail 
joint or impairment of the femur that would warrant an 
increased rating under DC 5254.  Nor is impairment or 
malunion of the femur shown, which would entitle the veteran 
to an increased rating under DC 5255. 

After consideration of the veteran's limitation of motion and 
functional loss, the Board finds that the veteran's right hip 
disability does not warrant a rating in excess of 10 percent.  



Increased Rating for Bilateral Thigh Tendonitis

Service connection was granted for bilateral thigh tendonitis 
by rating decision dated July 1999.  A noncompensable rating 
was assigned under DC 5024, effective October 13, 1998.

The diseases under Diagnostic Codes 5013 through 5024 are 
rated on limitation of motion under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, DC 5024.  X-ray studies in March 1999 
diagnosed a "bony exostosis" on the right thigh.  X-rays of 
the left thigh were within normal limits.  No atrophy of the 
thighs was noted on examination in December 2003.  In 
November 2005, X-rays of the veteran's thighs were normal.  

In April 2007, there was mild pain upon palpation.  X-ray 
studies revealed a left femoral head bone spur that, in the 
examiner's opinion, was a progression of the altered gait 
caused by the veteran's bilateral thigh tendonitis.  The 
examiner found that the veteran's thigh symptoms were largely 
indistinguishable from the symptoms of the veteran's hip 
disorders.  

In this case, it is impossible to distinguish the veteran's 
thigh symptomatology from his hip symptomatology.  He is 
currently in receipt of minimal compensable evaluations for 
bilateral hip sprain and there is no showing of additional 
limitation of function due to the tendonitis.  Thus, a 
separate compensable evaluation for tendonitis is not 
warranted, as this would amount to pyramiding.  Pyramiding is 
the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, and is prohibited when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  Thus, the Board 
finds that a separate evaluation for this disability is not 
available under 38 C.F.R. § 4.14.  



Summary

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected disorders present an exceptional 
or unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of extraschedular ratings is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).

The Board has also considered whether higher ratings might be 
warranted for the veteran's disorders at any period of time 
during the pendency of this appeal.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  However, the weight of the 
credible evidence demonstrates that the manifestations of the 
veteran's service connected disabilities have not warranted 
increased ratings since the effective dates of the grants of 
service connection. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher initial evaluations for the 
veteran's disabilities.  Thus, a preponderance of the 
evidence is against the increased initial evaluation claims.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).   



ORDER

Entitlement to an initial rating in excess of 10 percent for 
left knee sprain with degenerative changes is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee bone spur with degenerative changes is denied.  

Entitlement to an initial rating in excess of 10 percent for 
a right hip sprain is denied.

Entitlement to a compensable rating for bilateral thigh 
tendonitis is denied.

The claim for service connection for a left ankle disability 
is dismissed as withdrawn.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


